



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Stone, 2014 ONCA 741

DATE: 20141028

DOCKET: C57664

Sharpe, Hourigan and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Appellant

and

Robert Glenn Stone

Respondent

Phil Perlmutter, for the appellant

Jonathan Rudin, for the respondent

Heard: October 22, 2014

On appeal from the sentence imposed on August 29, 2013 by
    Justice
G. Mark Hornblower
of the Ontario Court of
    Justice.

APPEAL BOOK ENDORSEMENT

[1]

The trial judge, relying on
R. v. Anderson
, [2012] NLCA 69, set
    aside the Crowns notice of prior conviction, served pursuant to s. 255.

[2]

The Supreme Court of Canada subsequently reversed
R. v. Anderson
,
    [2014] SCC 41.  It is common ground that, as a consequence, the trial judge
    erred by failing to impose the mandatory minimum sentence of 120 days.

[3]

The respondent has now served the full 12-month conditional sentence.

[4]

In these circumstances, the appeal is allowed. A sentence of 120 days
    custody is imposed, but as the respondent has served the conditional sentence,
    the sentence is stayed.

[5]

The prohibition order is maintained.


